'The opinion of the court was delivered by
Breaux, J.
The*defendants were tried upon a charge of larceny. West was convicted and Curtis acquitted.
West appeals and presents three bills of exceptions.
In the first bill he excepted to certain expressions in the court’s charge to the jury.
In the second bill he objects to certain evidence to prove flight as hearsay.
In the last bill of exception, he states that there is error in the court’s ruling in admitting a question to a witness who testified as to good character propounded on cross-examination by the District Attorney, as follows, viz.:
*1008“ If it Avas not generally reported that the accused Avas an ex-convict?”
The language of the charge objected to in the first bill is:
“ Any verdict you may render will not be a victory for or against any corporation or person.”
The court states as part of the bill, “ that, in order that the line-of argument by counsel before the jury might not prejudice the jury,, or obscure the real issues, the jury were admonished that they should: determine the question of guilt or innocence, and should lay aside any prejudice that they might have against corporations or negroes;. that corporations had the same property rights as individuals; that a negro should not be convicted upon less cogent evidence than that required to convict a white man; and that the issue was not, whether-a verdict would be a victory for or against a corporation, but whether the accused stood guilty of stealing the two bales of cottoni with which they were charged.”
The charge objected to Avas not damagingly argumentative nor-such as to influence a jury to find an illegal verdict.
The comments were fair to the accused and not in the least such, as to occasion bias on the part of the jury.
They contain no reference to the evidence and do not trench on matters of fact.
The second bill discloses that a witness had testified “ that the-prisoner had not only left the whereabouts of the crime and his. home, but that he was informed that he had gone to Vanceville and, Tyler, Texas, after leaving-the scene of the crime, under an assumed, name.”
After this evidence had been written it was objected to as being’ hearsay.
Granted that the objection can nowbe heard, the evidence is competent.
The perpetrator had fled.
The witness, as explanatory of his pursuit, stated Avhat information he received at the various places, by which he was enabled to follow up and capture the accused.
The flight is made evident by the action of the accused in leaving home immediately after the crime.
The effect of the evidence and not its admissibility was a proper-subject for consideration.
*1009The third bill of exception relates to the cross-examination by the-State of a witness for the defense, who had. testified in chief to the good character of the accused. He was asked if it was not a general report that he was an ex-convict.
The question was not propounded for the purpose of establishing a particular fact, but to test the knowledge of the witness as to what the neighbors said of the accused and to put in evidence his bad reputation.
In order to grant anew trial on the ground of the improper admission of evidence, the application must establish a ground which ■ operated to the prejudice of the accused. Stephens’ Digest of the • Law of Evidence.
The witness in answer having stated.that he only knew the prisoner as a servant, the question propounded does not vitiate the judgment.
Judgment affirmed.